 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 373 
In the House of Representatives, U. S.,

July 29, 2009
 
RESOLUTION 
Expressing support for designation of the month of September as National Hydrocephalus Awareness Month. 
 
 
Whereas Hydrocephalus is a serious neurological condition, characterized by the abnormal buildup of cerebrospinal fluids in the ventricles of the brain;  
Whereas Hydrocephalus may cause head enlargement, blurred vision or blindness, seizures, impaired physical development, learning disabilities, progressive irreversible damage to the nerve cells in the brain, and even death;  
Whereas this serious neurological condition may occur at any age, and affects an estimated 1,000,000 people in the United States;  
Whereas 1 out of every 500 children in the United States are born with hydrocephalus, and the condition is the leading cause of brain surgery in children;  
Whereas more than 375,000 older adults in the United States suffer from hydrocephalus, the condition often goes undetected for years in older adults, causing such problems as difficulty walking and urinary incontinence, and may be misdiagnosed as dementia, Alzheimer's disease, or Parkinson's disease;  
Whereas the standard treatment for hydrocephalus, insertion of a shunt to drain excess cerebral fluid, is a 50-year-old technology that carries multiple risks, including shunt failure, infection, and overdrainage;  
Whereas each year cerebral spinal fluid shunting procedures account for approximately $1,000,000,000 in health care spending in the United Sates alone, with half that amount spent on shunt revisions;  
Whereas more than 40,000 operations for hydrocephalus occur annually in the United States, yet there are fewer than 10 centers in the Nation specializing in the treatment of adults with hydrocephalus;  
Whereas although there is no single known cause of hydrocephalus or ways to prevent and cure the condition, with the appropriate diagnosis and proper treatment, individuals with hydrocephalus are able to lead full and productive lives;  
Whereas proper prenatal nutrition during the first weeks of conception can also help reduce the risk of children developing hydrocephalus;  
Whereas a September 2005 conference sponsored by the National Institutes of Health, entitled Hydrocephalus: Myths, New Facts, Clear Directions, resulted in efforts to initiate new, collaborative research and treatment efforts;  
Whereas further research into the epidemiology, path­o­phys­i­ol­o­gy, disease burden, and improved treatment of hydrocephalus should be conducted and supported, including the collection and analysis of statistics and data concerning the seriousness of hydrocephalus and its impact on families in the United States;  
Whereas public awareness, professional education, and scientific research regarding hydrocephalus should increase through partnerships between the Federal Government, health care professionals, and patient advocacy groups, such as the Pediatric Hydrocephalus Foundation;  
Whereas these public-private partnerships would ensure that individuals suffering with hydrocephalus and their families are empowered with educational materials, informed about the latest research, have access to quality health care, and are able to advocate for increased research and funding in order advance the public's understanding of the condition, improve the diagnosis and treatment of hydrocephalus, and one day, find a cure; and  
Whereas September would be an appropriate month to designate as National Hydrocephalus Awareness Month: Now, therefore, be it  
 
That the House of Representatives supports the designation of National Hydrocephalus Awareness Month.  
 
Lorraine C. Miller,Clerk.
